Citation Nr: 1746021	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-20 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include depressive disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder, depressive disorder, and posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1987 to April 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  

Although the RO reopened the Veteran's claim of service connection for an acquired psychiatric disorder by deciding the issue on the merits, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed February 2006 rating decision denied service connection for depression and PTSD based essentially on finding that neither were not related to the Veteran's service; evidence received since that decision tends to show that the Veteran's acquired psychiatric disability may be related to service; relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating such claim.

2.  It is reasonably shown that the Veteran's acquired psychiatric disability had its onset in service or was otherwise caused by his active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for an acquired psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).   

2.  On de novo review, service connection for an acquired psychiatric disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as this decision reopens the claim grants the benefit sought, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis
	
Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

New and Material Evidence as to Depression and PTSD

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A February 2006 rating decision denied the Veteran's original claim of service connection for depression and PTSD based on a finding that such were not related to service.  He did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the February 2006 rating decision included service treatment records (STRs), service personnel records, and VA treatment records.  As this claim was previously denied based on a finding that the Veteran's depression and PTSD were not related to service, for evidence to be new and material, it must relate to this unestablished fact (i.e., an indication that his depression and PTSD may be related to service).  

Evidence received since the February 2006 rating decision includes VA treatment records and a VA PTSD examination in August 2010.  A June 2010 psychological assessment notes that the Veteran's psychological trauma includes his service in Desert Storm.  The August 2010 VA examination notes anxiety symptoms that appear linked to traumatic symptoms in the war.   Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for depression and PTSD must be reopened.   Shade, 24 Vet. App. at 110.

Service Connection Generally

The Veteran asserts that his acquired psychiatric disability was incurred in, or caused by, his service.  After reviewing the contentions and evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's original claim of service connection for depression and PTSD to encompass any psychiatric disability, however diagnosed, as reflected on the title page.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnoses of depressive disorder, anxiety disorder, and PTSD either began during active service, or are etiologically related to an in-service event or injury.

During December 2005 VA treatment, the Veteran reported that he has had difficulty coping with his life postservice and reported ongoing alcohol consumption.  He endorsed severe symptoms of depression; adjustment disorder with depressed mood and alcohol dependence were diagnosed.

During October 2009 VA treatment, it was noted that he endorsed substantial ruminative thinking regarding the military and his choices in life; he appeared to meet the criteria for PTSD, depressive disorder, and alcohol abuse.
During June 2010 treatment, the Veteran admitted to very longstanding PTSD symptoms since Operation Desert Storm, during which he was involved in a detail that included disposing of multiple, badly-deformed bodies.  He reported feeling alone and isolated since separating from service.  PTSD, alcohol dependence, and mood disorder were diagnosed.

On August 2010 VA examination, the Veteran reported that he felt lost after service and kept more to himself.  Alcohol dependence, depressive disorder, and anxiety disorder were diagnosed.  The examiner determined that the Veteran's alcohol abuse began prior to service and that such was probably a major cause of his depression.  The examiner also found, however, that the Veteran's anxiety symptoms appear linked to traumatic experiences during the war, even though they did not meet the full criteria for PTSD.

In light of the foregoing, and considering the August 2010 VA examiner's finding that the Veteran's anxiety symptoms appear linked to the Veteran's service, and the Veteran's reports of psychiatric symptoms since service the Board finds that competent, credible, and probative evidence establishes that the Veteran's current acquired psychiatric disability is etiologically related to his active service and that service connection for such is therefore warranted.


ORDER

Service connection for an acquired psychiatric disability, to include anxiety disorder, depressive disorder, and PTSD is granted.


REMAND

The Veteran is seeking entitlement to a TDIU based on his service-connected disability.  In the decision above, the Board has granted service connection for an acquired psychiatric disability, which could impact the decision on TDIU; thus, the AOJ should address the issue of entitlement to a TDIU in light of this new development in the first instance. 

Accordingly, the case is REMANDED for the following:

After implementing the Board's decision granting service connection for an acquired psychiatric disability and assigning an initial rating for this disability, re-adjudicate the issue of entitlement to a TDIU. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his agent the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


